
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 151
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 1, 2009
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that China
		  release democratic activist Liu Xiaobo from imprisonment.
	
	
		Whereas Liu Xiaobo has inspired untold numbers of Chinese
			 people to stare down their government and demand change;
		Whereas on December 9, 2008, a diverse group of more than
			 300 Chinese scholars, writers, lawyers, and activists issued Charter 08, a
			 manifesto calling on the Chinese Communist Party to abandon authoritarian rule
			 in favor of democracy, the guarantee of human rights, and the rule of
			 law;
		Whereas Liu Xiaobo was one of the original signers of
			 Charter 08 and was taken into custody shortly before the manifesto was
			 released, has been detained ever since, and now faces charges of “inciting
			 subversion of state power”;
		Whereas Charter 08 documents the widespread failings of
			 the Chinese Communist Party, calls for urgent and extensive political reforms
			 in China, enumerates and endorses the ideas and principles of freedom, human
			 rights, equality, Republicanism, democracy, and constitutional rule, and
			 enumerates 19 recommendations for political reform within Communist
			 China;
		Whereas Charter 08 says that the most fundamental
			 principles of democracy are that the people are sovereign, and that the people
			 select their own government;
		Whereas Chinese authorities violated Chinese law in
			 handling Liu Xiaobo’s case, including keeping him under “residential
			 surveillance” beyond the legal time limit and at an undisclosed location,
			 denying him access to his family or lawyers, and refusing to allow a fellow
			 Charter 08 signatory to represent him;
		Whereas the signatories of Charter 08 represent numerous
			 strata of Chinese society, including former members of the Chinese Communist
			 Party;
		Whereas the document which caused him to be confined to a
			 windowless room, without access to books or writing materials, is as simple as
			 those in the founding documents of this country which have inspired us all for
			 over 200 years;
		Whereas Liu Xiaobo signed his name to those simple but
			 powerful words despite having already spent 20 months in prison for his part in
			 the 1989 protests in Tiananmen Square, and three years in a re-education
			 through labor camp for challenging China’s one-party rule; and
		Whereas Liu Xiaobo’s leadership has inspired the Chinese
			 people and the world: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 China’s Government immediately release Liu Xiaobo and begin making strides
			 toward true representative democracy.
		
	
		
			Passed the House of
			 Representatives October 1, 2009.
			Lorraine C. Miller,
			Clerk
		
	
